EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors MacDermid, Incorporated and Subsidiaries: We consent to the incorporation by reference in the registration statement on FormS-8 (No.333-194012) of Platform Specialty Products Corporation of our report dated February11, 2014, with respect to the consolidated balance sheet of MacDermid, Incorporated and subsidiaries as of December31, 2012, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity, and cash flows for the ten-month period ended October31, 2013 and each of the years in the two-year period ended December31, 2012, and the related financial statement schedule, which report appears in the December31, 2013 annual report on Form10-K of Platform Specialty Products Corporation. /s/ KPMG LLP Hartford, Connecticut March31, 2014
